                                                                                                              Case 20-01157-nmc           Doc 1   Entered 11/05/20 15:14:56       Page 1 of 8



                                                                                                        1    MEGAN K. McHENRY, ESQ.
                                                                                                             Nevada State Bar No. 9119
                                                                                                        2    LAW OFFICE OF HAYES & WELSH
                                                                                                             199 N. Arroyo Grande Blvd., Suite 200
                                                                                                        3    Henderson, Nevada 89074
                                                                                                             Phone: 702-434-3444
                                                                                                        4    Fax #: 702-434-3739
                                                                                                             E-Mail: m.mchenry@lvlaw.com; k.bratton@hayesandwelsh.onmicrosoft.com
                                                                                                        5
                                                                                                             Attorneys for Plaintiffs/Creditors
                                                                                                        6    SUSAN BRESNAHAN and S&R PAYROLL SOLUTIONS, LLC

                                                                                                        7                                 UNITED STATES BANKRUPTCY COURT
                                                                                                                                                 DISTRICT OF NEVADA
                                                                                                        8
                                                                                                             In Re:                                             Case No.: BK-S-20-13885-NMC
                                                                                                        9
                                                                                                             RONALD P. MASON and CHERENE D.                     Chapter 13
                                                                                                        10   COOPER-MASON,
                                                                                                        11              Debtors.
                                                                                                             ______________________________________
                                                             199 NORTH ARROYO GRANDE BLVB., SUITE 200




                                                                                                        12   SUSAN BRESNAHAN and S & R PAYROLL Adv. Proc. Case No.:
                                                                                                             SOLUTIONS, LLC,
                                A PROFESSIONAL CORPORATION


                                                                   (702) 434-3444 FAX (702) 434-3739
                                                                     HENDERSON, NEVADA 89074
                HAYES & WELSH




                                                                                                        13
                                                                                                                            Plaintiffs,
LAW OFFICE OF




                                                                                                        14
                                                                                                             v.
                                                                                                        15
                                                                                                             RONALD MASON and CHERENE D.
                                                                                                        16   COOPER-MASON,
                                                                                                        17                  Defendants.
                                                                                                        18

                                                                                                        19                 COMPLAINT TO DETERMINE DISCHARGEABILITY OF DEBT

                                                                                                        20            COMES NOW, Plaintiffs/Creditors SUSAN BRESNAHAN and S&R Payroll

                                                                                                        21   Solutions, LLC (hereinafter referred to as the “Creditors”), by and through their counsel of

                                                                                                        22   record, Megan K. McHenry, Esq. and the Law Office of Hayes and Welsh, and hereby

                                                                                                        23   complain of Defendants/Debtors RONALD P. MASON and CHERENE D. COOPER-

                                                                                                        24   MASON (hereinafter referred to as the “Debtors”), as follows:

                                                                                                        25            1.      This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

                                                                                                        26   § 1334 and 28 U.S.C. § 157(b)(2). This matter is a core proceeding pursuant to 28 U.S.C. §

                                                                                                        27   157(b)(2). If the Court finds this is not a core matter, then Creditors consent to entry of

                                                                                                        28   judgment by the United States Bankruptcy Judge.
                                                                                                              Case 20-01157-nmc        Doc 1     Entered 11/05/20 15:14:56        Page 2 of 8



                                                                                                        1           2.      Defendants are the Debtors in the above-entitled Chapter 13 bankruptcy

                                                                                                        2    proceeding, and Plaintiffs, above named, are creditors of said Debtors.

                                                                                                        3           3.      This is an adversary proceeding in which Creditors are requesting that the Court

                                                                                                        4    hold Debtors’ debt to Creditors non-dischargeable.

                                                                                                        5                                    GENERAL ALLEGATIONS

                                                                                                        6           4.      In approximately September 2009, Creditor, Susan Bresnahan (hereinafter “Ms.

                                                                                                        7    Bresnahan”) formed the business S&R Payroll Solutions, LLC (hereinafter “S&R”) in which

                                                                                                        8    she held a one hundred percent (100%) membership interest.

                                                                                                        9           5.      In or about 2011, Ms. Bresnahan owned a twenty percent (20%) membership

                                                                                                        10   interest in Taxes & More, LLC (hereinafter T&M) and Debtors each owned a forty percent

                                                                                                        11   (40%) membership interest in T&M.
                                                             199 NORTH ARROYO GRANDE BLVB., SUITE 200




                                                                                                        12          6.      In or about 2011, Ms. Bresnahan was also an employee of T&M until Debtors
                                A PROFESSIONAL CORPORATION


                                                                   (702) 434-3444 FAX (702) 434-3739
                                                                     HENDERSON, NEVADA 89074




                                                                                                             wrongfully terminated her employment on December 2, 2011.
                HAYES & WELSH




                                                                                                        13
LAW OFFICE OF




                                                                                                        14          7.      On or about November 29, 2011, Debtors further wrongfully removed Ms.

                                                                                                        15   Bresnahan as a manager of T&M with the Nevada Secretary of State.

                                                                                                        16          8.      Since that time, Debtors failed to distribute Ms. Bresnahan’s share of the net

                                                                                                        17   profits of T&M to her and refused to grant her access to the business.

                                                                                                        18          9.      Since approximately December 2011, Debtors refused to grant Ms. Bresnahan

                                                                                                        19   access to her business, S&R, and collected all the income and profits of S&R for themselves.

                                                                                                        20          10.     After locking Ms. Bresnahan out of the businesses, Debtors contacted all S&R’s

                                                                                                        21   clients and informed them that Debtors would be taking over their payroll accounts.

                                                                                                        22          11.     From 2007 to 2009, Debtors provided false information on W-2 forms issued to

                                                                                                        23   Ms. Bresnahan, specifically stating that she had received more deferred compensation than was

                                                                                                        24   actually contributed by Debtors to Ms. Bresnahan’s IRA.

                                                                                                        25          12.     On or about December 29, 2011, Creditors filed a Complaint against Debtors in

                                                                                                        26   the Clark County District Court, Case No. A-11-653911-C (hereinafter “Clark County Case”),

                                                                                                        27   for conversion, unjust enrichment, breach of fiduciary duty, civil conspiracy, fraud,

                                                                                                        28   constructive fraud, breach of contract as to the operating agreement, breach of contract, breach


                                                                                                                                                     Page 2 of 8
                                                                                                              Case 20-01157-nmc         Doc 1    Entered 11/05/20 15:14:56        Page 3 of 8



                                                                                                        1    of the implied covenant of good faith and fair dealing, injunctive relief, declaratory relief,

                                                                                                        2    intentional interference with contractual relations, accounting, judicial dissolution of entity,

                                                                                                        3    and dissolution of entity pursuant to operating agreement.

                                                                                                        4            13.    On or about October 15, 2014, Creditors and Debtors entered into a Settlement

                                                                                                        5    Agreement under which Debtors agreed to pay Creditors the principal amount of $80,000.00,

                                                                                                        6    plus interest at the rate of 5.25% per annum from October 15, 2014 until the Judgment is

                                                                                                        7    satisfied.

                                                                                                        8            14.    Section 9 of the Settlement Agreement states: “Defendants expressly agree that

                                                                                                        9    the Confession of Judgment arises from circumstances that, if proven at trial, would render the

                                                                                                        10   Judgment non-dischargeable pursuant to 11 USC 523(a)(2)(A), 11 USC 523(a)(2)(B), 11 USC

                                                                                                        11   523(a)(4), and 11 USC 523(a)(6). Furthermore, Defendants expressly agree and acknowledge
                                                             199 NORTH ARROYO GRANDE BLVB., SUITE 200




                                                                                                        12   that:
                                A PROFESSIONAL CORPORATION


                                                                   (702) 434-3444 FAX (702) 434-3739
                                                                     HENDERSON, NEVADA 89074




                                                                                                                     A.    In the event Defendants, or any of them, file bankruptcy at any time,
                HAYES & WELSH




                                                                                                        13
LAW OFFICE OF




                                                                                                        14           BRESNAHAN shall at all times have the right at all times to object to any

                                                                                                        15           discharge of Defendants;

                                                                                                        16           B.    BRESNAHAN shall not be precluded by claim or issue preclusion, or res

                                                                                                        17           judicata, from objecting to any discharge of Defendants in any bankruptcy

                                                                                                        18           proceeding. BRESNAHAN’s position is that the Confession of Judgment or any

                                                                                                        19           obligation under this Agreement are not dischargeable under 11 USC

                                                                                                        20           523(a)(2)(A), 11 USC 523(a)(2)(B), 11 USC 523(a)(4), and 11 USC 523(a)(6)

                                                                                                        21           and all rights to object to discharge under those or any other applicable provisions

                                                                                                        22           are preserved;

                                                                                                        23           15.    On or about October 27, 2014, a Confession of Judgment signed by Debtors

                                                                                                        24   was entered in the Clark County Case under which judgment was entered against Debtors in

                                                                                                        25   the principal amount of $80,000.00 plus interest at the rate of 5.25% per annum from October

                                                                                                        26   15, 2014 until all amounts owed under the Judgment are paid in full.

                                                                                                        27           16.    Section 9 of the Confession of Judgment states: “Debtors expressly agree that

                                                                                                        28   this Confession of Judgment arises from circumstances that, if proven at trial, would render the


                                                                                                                                                      Page 3 of 8
                                                                                                              Case 20-01157-nmc         Doc 1     Entered 11/05/20 15:14:56       Page 4 of 8



                                                                                                        1    Judgment non-dischargeable pursuant to 11 USC 523(a)(2)(A), 11 USC 523(a)(2)(B), 11 USC

                                                                                                        2    523(a)(4), and 11 USC 523(a)(6).”

                                                                                                        3           17.     On or about September 17, 2020, the Confession of Judgment was renewed

                                                                                                        4    pursuant to NRS 17.214.

                                                                                                        5           18.     On or about April 2, 2019, Debtors sold T&M under a Purchase Sale

                                                                                                        6    Agreement without: providing notice to Creditors of the sale; providing compensation to

                                                                                                        7    Creditors from the sale; obtaining an assignment of the debt; or notifying the purchaser of

                                                                                                        8    T&M of the debt owed to Creditors.

                                                                                                        9           19.     The Purchase Sale Agreement specifically states in Section 4: “There is no other

                                                                                                        10   litigation against the Company nor does any party have a right to sue the Company.”

                                                                                                        11          20.     Based upon information and belief, T&M has been in default with the Nevada
                                                             199 NORTH ARROYO GRANDE BLVB., SUITE 200




                                                                                                        12   Secretary of State since 2018 and is no longer in operation.
                                A PROFESSIONAL CORPORATION


                                                                   (702) 434-3444 FAX (702) 434-3739
                                                                     HENDERSON, NEVADA 89074




                                                                                                                    21.     Based upon information and belief, after selling T&M, Debtors began
                HAYES & WELSH




                                                                                                        13
LAW OFFICE OF




                                                                                                        14   conducting business under the name R&C Tax Office.

                                                                                                        15          22.     Based upon information and belief, in May 2020, Debtors dissolved R&C Tax

                                                                                                        16   Office to avoid execution on the Confession of Judgment by Creditors and began conducting

                                                                                                        17   business under the name RC Tax Office.

                                                                                                        18          23.     Debtors made payments to Creditors under the Settlement Agreement and

                                                                                                        19   Confession of Judgment totaling $36,500.00 before their Chapter 13 Petition was filed.

                                                                                                        20                                  FIRST CLAIM FOR RELIEF
                                                                                                                                 (Denial of Discharge of Debt - 11 U.S.C. § 523(a)(2))
                                                                                                        21

                                                                                                        22          24.     Creditors repeat, reallege and incorporate herein by reference each and every

                                                                                                        23   allegation contained in the above paragraphs of this Complaint as though fully set forth herein.

                                                                                                        24          25.     As outlined in detail above, Debtors fraudulently converted Ms. Bresnahan’s

                                                                                                        25   ownership interests in S&R and T&M to themselves by locking her out of the businesses,

                                                                                                        26   refusing to allow her access to the businesses, taking the income from the businesses and

                                                                                                        27   transferring the clients of the businesses to themselves.

                                                                                                        28   ///


                                                                                                                                                      Page 4 of 8
                                                                                                              Case 20-01157-nmc         Doc 1     Entered 11/05/20 15:14:56        Page 5 of 8



                                                                                                        1           26.     Debtors further converted funds to themselves that were supposed to be

                                                                                                        2    contributed to Ms. Bresnahan’s IRA and provided false information on her W-2 forms.

                                                                                                        3           27.     Debtors further sold T&M and used the funds for their own purposes rather than

                                                                                                        4    providing Ms. Bresnahan with her share of the funds by concealing the sale from Ms.

                                                                                                        5    Bresnahan and failing to disclose the Confession of Judgment against T&M to the new buyer.

                                                                                                        6           28.     Debtors have further continued conducting business for clients of T&M and

                                                                                                        7    S&R under different names to avoid providing Ms. Bresnahan with her share of the funds and

                                                                                                        8    to avoid paying Creditors under the Confession of Judgment.

                                                                                                        9           29.     As set forth in detail above, the debt owed to Creditors is for money, property

                                                                                                        10   and/or services obtained by false pretenses, false representations and/or actual fraud.

                                                                                                        11          30.     As set forth in detail above, the debt owed to Creditors was for money, property
                                                             199 NORTH ARROYO GRANDE BLVB., SUITE 200




                                                                                                        12   and/or services obtained by the use of a statement in writing that was materially false
                                A PROFESSIONAL CORPORATION


                                                                   (702) 434-3444 FAX (702) 434-3739
                                                                     HENDERSON, NEVADA 89074




                                                                                                             respecting Debtors’ financial condition, on which Creditors reasonably relied; and, that
                HAYES & WELSH




                                                                                                        13
LAW OFFICE OF




                                                                                                        14   Debtors caused to be made or published with intent to deceive.

                                                                                                        15          31.     In the Settlement Agreement and Confession of Judgment, Debtors further

                                                                                                        16   admitted that the debt owed to Creditors arose from circumstances that render the Judgment

                                                                                                        17   non-dischargeable under 11 U.S.C. § 523(a)(2)(A) and (B).

                                                                                                        18          32.     Pursuant to 11 U.S.C. § 523(a)(2), the discharge of Debtors’ debt to Creditors

                                                                                                        19   should be denied.

                                                                                                        20          33.     Creditors are entitled to damages in an amount to be established based on the

                                                                                                        21   evidence, plus interest, costs and attorney’s fees.

                                                                                                        22          34.     Creditors have been required to obtain the services of the Law Office of Hayes

                                                                                                        23   and Welsh to prosecute this action and are entitled to reasonable attorney’s fees therefor.

                                                                                                        24                                 SECOND CLAIM FOR RELIEF
                                                                                                                                  (Denial of Discharge of Debt - 11 U.S.C. § 523(a)(4))
                                                                                                        25

                                                                                                        26          35.     Creditors repeat, reallege and incorporate herein by reference each and every

                                                                                                        27   allegation contained in the above paragraphs of this Complaint as though fully set forth herein.

                                                                                                        28   ///


                                                                                                                                                       Page 5 of 8
                                                                                                              Case 20-01157-nmc         Doc 1     Entered 11/05/20 15:14:56        Page 6 of 8



                                                                                                        1           36.     As Ms. Bresnahan’s business partners, Debtors owed a fiduciary duty to her.

                                                                                                        2           37.     As outlined in detail above, Debtors fraudulently converted Ms. Bresnahan’s

                                                                                                        3    ownership interests in S&R and T&M to themselves by locking her out of the businesses,

                                                                                                        4    refusing to allow her access to the businesses, taking the income from the businesses and

                                                                                                        5    transferring the clients of the businesses to themselves.

                                                                                                        6           38.     Debtors further converted funds to themselves that were supposed to be

                                                                                                        7    contributed to Ms. Bresnahan’s IRA and provided false information on her W-2 forms.

                                                                                                        8           39.     Debtors further sold T&M and used the funds for their own purposes rather than

                                                                                                        9    providing Ms. Bresnahan with her share of the funds by concealing the sale from Ms.

                                                                                                        10   Bresnahan and failing to disclose the Confession of Judgment against T&M to the new buyer.

                                                                                                        11          40.     Debtors have further continued conducting business under various names to
                                                             199 NORTH ARROYO GRANDE BLVB., SUITE 200




                                                                                                        12   avoid providing Ms. Bresnahan with her share of the funds and to avoid paying Creditors under
                                A PROFESSIONAL CORPORATION


                                                                   (702) 434-3444 FAX (702) 434-3739
                                                                     HENDERSON, NEVADA 89074




                                                                                                             the Confession of Judgment.
                HAYES & WELSH




                                                                                                        13
LAW OFFICE OF




                                                                                                        14          41.     As set forth in detail above, the debt owed to Creditors is for fraud or

                                                                                                        15   defalcation while acting in a fiduciary capacity, embezzlement, or larceny.

                                                                                                        16          42.     Pursuant to 11 U.S.C. § 523(a)(4), the discharge of Debtors’ debt to Creditors

                                                                                                        17   should be denied.

                                                                                                        18          43.     In the Settlement Agreement and Confession of Judgment, Debtors further

                                                                                                        19   admitted that the debt owed to Creditors arose from circumstances that render the Judgment

                                                                                                        20   non-dischargeable under 11 U.S.C. § 523(a)(4).

                                                                                                        21          44.     Creditors are entitled to damages in an amount to be established based on the

                                                                                                        22   evidence, plus interest, costs and attorney’s fees.

                                                                                                        23          45.     Creditors have been required to obtain the services of the Law Office of Hayes

                                                                                                        24   and Welsh to prosecute this action and are entitled to reasonable attorney’s fees therefor.

                                                                                                        25                                   THIRD CLAIM FOR RELIEF
                                                                                                                                  (Denial of Discharge of Debt - 11 U.S.C. § 523(a)(6))
                                                                                                        26

                                                                                                        27          46.     Creditors repeat, reallege and incorporate herein by reference each and every

                                                                                                        28   allegation contained in the above paragraphs of this Complaint as though fully set forth herein.


                                                                                                                                                       Page 6 of 8
                                                                                                              Case 20-01157-nmc         Doc 1     Entered 11/05/20 15:14:56        Page 7 of 8



                                                                                                        1           47.     As outlined in detail above, Debtors willfully and maliciously injured Creditors

                                                                                                        2    by fraudulently converting Ms. Bresnahan’s ownership interests in S&R and T&M to

                                                                                                        3    themselves, locking her out of the businesses, refusing to allow her access to the businesses,

                                                                                                        4    taking the income from the businesses and transferring the clients of the businesses to

                                                                                                        5    themselves.

                                                                                                        6           48.     Debtors willfully and maliciously injured Creditors by fraudulently converting

                                                                                                        7    funds to themselves that were supposed to be contributed to Ms. Bresnahan’s IRA and

                                                                                                        8    providing false information on her W-2 forms.

                                                                                                        9           49.     Debtors further willfully and maliciously injured Creditors by selling T&M and

                                                                                                        10   using the funds for their own purposes rather than providing Ms. Bresnahan with her share of

                                                                                                        11   the funds, by concealing the sale from Ms. Bresnahan, and failing to disclose the Confession of
                                                             199 NORTH ARROYO GRANDE BLVB., SUITE 200




                                                                                                        12   Judgment against T&M to the new buyer.
                                A PROFESSIONAL CORPORATION


                                                                   (702) 434-3444 FAX (702) 434-3739
                                                                     HENDERSON, NEVADA 89074




                                                                                                                    50.     Debtors have further continued conducting business under various names to
                HAYES & WELSH




                                                                                                        13
LAW OFFICE OF




                                                                                                        14   avoid providing Ms. Bresnahan with her share of the funds and to avoid paying Creditors under

                                                                                                        15   the Confession of Judgment.

                                                                                                        16          51.     As set forth in detail above, the debt owed to Creditors is for willful and

                                                                                                        17   malicious injury by Debtors to Creditors and/or their property.

                                                                                                        18          52.     Pursuant to 11 U.S.C. § 523(a)(6), the discharge of Debtors’ debt to Creditors

                                                                                                        19   should be denied.

                                                                                                        20          53.     In the Settlement Agreement and Confession of Judgment, Debtors further

                                                                                                        21   admitted that the debt owed to Creditors arose from circumstances that render the Judgment

                                                                                                        22   non-dischargeable under 11 U.S.C. § 523(a)(6).

                                                                                                        23          54.     Creditors are entitled to damages in an amount to be established based on the

                                                                                                        24   evidence, plus interest, costs and attorney’s fees.

                                                                                                        25          55.     Creditors been required to obtain the services of the Law Office of Hayes and

                                                                                                        26   Welsh to prosecute this action and are entitled to reasonable attorney’s fees therefor.

                                                                                                        27   ///

                                                                                                        28   ///


                                                                                                                                                       Page 7 of 8
Case 20-01157-nmc   Doc 1   Entered 11/05/20 15:14:56   Page 8 of 8
